Citation Nr: 0935775	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-32 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for sleep apnea, 
claimed as breathing problems.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), claimed as breathing problems.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to April 
1969.  He is in receipt of a Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board notes that the Veteran submitted additional 
evidence after this case was certified for appeal, consisting 
of a March 2009 VA treatment record.  Such record indicates 
that the Veteran has obstructive sleep apnea, a deviated 
septum, and nasal obstruction, and that his nasal obstruction 
and deviated septum are consistent with his history of trauma 
during service.  No waiver was received in connection with 
such evidence.  When the Board receives pertinent evidence 
that was not considered by the agency of original 
jurisdiction (AOJ), the evidence must be referred to the AOJ 
for review unless such review is waived.  38 C.F.R. §§ 
20.800, 20.1304(c) (2008).  Here, the Veteran's sleep apnea 
is well documented, and the issue of a deviated septum is not 
on appeal.  As such, the newly submitted evidence is 
duplicative of the evidence of record.  Therefore, such 
evidence is not pertinent and need not be referred to the AOJ 
for review.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, 
the Board finds that he sustained a concussion during 
service, had continuous symptoms of headaches after that 
time, and has a current diagnosis of headaches.

2.  The Veteran's current sleep apnea was not present until 
many years after service and is not related to his in-service 
broken nose.

3.  The Veteran's current COPD was not present until many 
years after service and is not related to his in-service 
broken nose.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
his current headaches are related to active duty service.  38 
U.S.C.A. §§ 1101, 1110¸ 1112, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The Veteran's sleep apnea was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1101, 
1110¸ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  The Veteran's COPD was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1101, 1110¸ 1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not in the record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to an 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  

As the Board's decision herein to grant service connection 
for headaches constitutes a full grant of the benefit sought 
on appeal, no further action is required under the VCAA in 
that regard.

As to the Veteran's remaining claims, the Board finds that VA 
has satisfied its duty to notify under the VCAA.  The Veteran 
was advised in a March 2005 letter, sent prior to the initial 
unfavorable rating decision, of the evidence and information 
necessary to substantiate his service connection claims, as 
well as his and VA's respective responsibilities in obtaining 
such evidence.  Additionally, the Veteran was advised in an 
August 2006 letter of the evidence and information necessary 
to establish a disability rating and an effective date, in 
accordance with Dingess/ Hartman.  The Board notes that this 
letter sent after the initial unfavorable rating decision 
and, therefore, was not timely.  See Pelegrini, 18 Vet. App. 
at 119-20.  However, as the claims were readjudicated after 
such notice was sent in an August 2006 statement of the case, 
the timing defect has been cured and resulted in no prejudice 
to the Veteran.  See Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006). 

The Board further finds that VA has satisfied its duty to 
assist.  The Veteran's service treatment records and all 
relevant, available post-service treatment records have been 
obtained and considered.  The Veteran has not indicated, and 
the record does not otherwise reflect, that there are any 
outstanding medical records necessary for a fair adjudication 
of his claims.  Additionally, the Veteran was provided with a 
VA examination in January 2006.  The Board notes that the 
Veteran's representative has argued that such examination is 
inadequate to adjudicate the Veteran's sleep apnea claim, in 
that it did not address the possibility that such condition 
is due to his deviated septum.  However, as discussed below, 
the VA examiner expressly considered the effects of the 
Veteran's broken nose, and it is reasonable to infer that he 
considered the residual of a deviated septum, which was noted 
in the examination, not the broken nose itself, which healed 
long ago.  Moreover, a  December 2005 VA treatment record 
also indicates that it is less likely that the Veteran's 
sleep apnea is due to his previously broken nose.  As such, 
the Board finds that the impact of the Veteran's deviated 
septum on his sleep apnea has been adequately addressed.  
Accordingly, the Board finds that the medical evidence of 
record is sufficient to decide the Veteran's service 
connection claims, and no further examination is necessary.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Under C.F.R. § 3.303(b), the nexus element may also be 
established based on continuity of symptomatology.  
Continuity of symptomatology may be established where a 
condition was "noted" during service, there is 
evidence of post-service continuity of the same 
symptomatology, and there is medical or lay evidence of 
a nexus between the present disability and the post-
service symptomatology.  Barr, 21 Vet. App. at 307.  

A lay witness is competent to testify as to the 
occurrence of an in-service injury or incident where 
such issue is factual in nature.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In some cases, lay evidence 
will also be competent and credible on the issues of 
diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson 
v. Shinseki, 2009 WL 524737 (Fed. Cir. March 03, 2009) 
(non-precedential).  Specifically, lay evidence may be 
competent and sufficient to establish a diagnosis where 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 
F.3d at 1377; see also Davidson v. Shinseki, 2009 WL 
2914339 (Fed. Cir. Sept. 14, 2009).  A layperson is 
competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily 
identifiable features.  Barr, 21 Vet. App. at 308.  
Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a 
lack of symptoms prior to service, continuity of 
symptoms after in-service injury or disease, and 
receipt of medical treatment for such symptoms.  Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).  

The Board, as fact finder, retains the discretion to make 
credibility determinations and weigh the lay and medical 
evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  However, competent lay testimony may 
not be rejected unless it is found to be mistaken or 
otherwise deemed not credible.  McLendon v. Nicholson, 20 
Vet. App. 79, 84 (2006).  Lay evidence may not be deemed not 
credible solely due to the absence of contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1337.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran claims that he is entitled to 
service connection for headaches and breathing problems, 
which were identified by the RO as sleep apnea and COPD.  He 
asserts that such conditions are due to a concussion and a 
broken nose, with a lasting deviated septum, which he 
sustained as a result of an assault during service in 
December 1967.  The Veteran has previously established 
service connection for a deviated nasal septum as a residual 
of the broken nose.  

The Board notes that the Veteran is in receipt of a Combat 
Action Ribbon, which is indicative of service during combat.  
As such, he is entitled to certain relaxed evidentiary 
requirements under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).  However, the Veteran does not contend that he 
was injured during combat or that his treatment records are 
incomplete due to combat conditions.  Moreover, his service 
treatment records clearly document that he was assaulted 
during service in December 1967, causing him to lose 
consciousness for five minutes.  He sustained a concussion, 
bruised ribs, and a broken nose, which resulted in a deviated 
septum.  The application of 38 U.S.C.A. § 1154(b) only 
provides a presumption that the claimed in-service event(s) 
occurred reported by a combat veteran; the evidence of record 
must still include competent evidence of a current disability 
and a nexus between the in-service event and such disability.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board will first address the Veteran's claim for service 
connection for headaches.  A December 1967 record reflects 
that the Veteran was hospitalized after being kicked several 
times in the face.   It was noted that he had been 
unconscious for five minutes.  The diagnosis was cerebral 
concussion.  The Veteran's service treatment records reflect 
no reports of headaches.  However, he states that he suffered 
from such condition continuously after his injury.  He 
further states that he sought private treatment for headaches 
after service from 1970 to 1972.  The RO attempted to obtain 
such records but was informed that they are unavailable.  In 
March 2005, the Veteran reported to his treating VA physician 
that he had a history of post-traumatic migraines, which were 
treated with aspirin.  

At a January 2006 VA examination, the Veteran reported that 
he was diagnosed with migraine headaches in 1969 or 1970 and 
was told to take aspirin and lie down in a dark room to treat 
them.  He further reported that he currently has headaches 
four times a week, which last for approximately 15 minutes 
and cause pain at a level of 8 on a 10-point scale.  He 
stated that the headaches have no precipitating causes and 
are alleviated by lying down and taking aspirin.  His level 
of activity decreases, and he does not do much until the 
headaches are gone.  The Veteran reported that a previous MRI 
of his head was negative.  The VA examiner diagnosed the 
Veteran with migraine headaches and opined that such are less 
likely than not a result of his in-service injury.  The 
examiner reasoned that the headaches were diagnosed more than 
a year after his injury during service.

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that his headaches are related to active service.  
Specifically, the January 2006 VA examination report reflects 
a current diagnosis of migraine headaches.  Additionally, the 
Veteran is competent to report being diagnosed with migraine 
headaches in approximately 1970, especially since those 
treatment records are no longer available.  See Jandreau, 492 
F.3d at 1377.  Although his service treatment records are 
negative for complaints of headaches, such symptoms are 
capable of lay observation.  As such, the Veteran is also 
competent to report having headaches continuously after 
sustaining a concussion from an assault during service, and 
that he was told to treat them with aspirin and lying down in 
a dark room.  See Layno, 6 Vet. App. at 469-71; see also 
Buchanan, 451 F.3d at 1337 (lay evidence may not be deemed 
not credible solely due to the absence of contemporaneous 
medical evidence).  The Board notes that the January 2006 VA 
examiner opined that the Veteran's migraine headaches were 
less likely than not due to active service.  However, such 
opinion is inadequate for adjudication purposes, as the 
examiner relied solely on when the Veteran was first 
diagnosed with migraine headaches.  He did not account for 
the Veteran's statements that he had continuous symptoms 
since the date of injury.  There is no evidence of record to 
indicate that the Veteran's statements concerning his 
headaches are mistaken or otherwise not credible.  In light 
of the documented concussion due to a head injury in service, 
the complaints of headaches are quite credible.  

Accordingly, the competent evidence of record 
establishes that the Veteran sustained a concussion 
during service and has a current diagnosis of migraine 
headaches.  Additionally, resolving all reasonable 
doubt in the Veteran's favor, the evidence establishes 
that he has continued to have headaches since the time 
of his in-service injury.  As such, a nexus between his 
current disability and in-service injury has been 
established based on continuity of symptomatology.  See 
C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307.  
Therefore, the Veteran is entitled to service 
connection for headaches.

The Board will now address the Veteran's claims related to 
breathing problems, or sleep apnea and COPD.  As noted above, 
the Veteran asserts that such conditions are the result of 
residuals from having his nose broken during service.  

The Veteran's service treatment records reflect no complaints 
or treatment for breathing problems.  His post-service 
treatment records reflect current diagnoses of sleep apnea 
and COPD.  See, e.g., April 2001 private treatment record 
(sleep study shows sleep apnea); VA treatment records dated 
in February 2005 (X-ray shows emphysema) and February 2006 
(pulmonary function tests show mild COPD).  The Veteran has 
also been diagnosed with a deviated nasal septum with 
restricted airflow.  The Board observes that the Veteran was 
granted service connection for a deviated nasal septum, as a 
residual of a broken nose, in August 2006.  

The earliest treatment records in the claims file are from 
March 2001.  In April 2001, in connection with a private 
sleep study, the Veteran's wife reported that he has snored 
very loudly at night for years and stops breathing at times.  
The Veteran's physician indicated that it was very important 
for him to continue a weight reduction program in combination 
with the use of a C-PAP breathing machine to treat his sleep 
apnea.  Private treatment records dated from April 2002 
through March 2005 indicate that the Veteran complained of 
shortness of breath on several occasions.  A January 2006 VA 
treatment record concerning the Veteran's breathing problems 
indicates that he quit smoking over 30 years previously.

At the January 2006 VA examination, the Veteran reported 
having constant rhinitis and nasal congestion since having 
his nose broken during service.  He further reported a 
history of progressive wheezing and shortness of breath, 
which he stated had developed over the past four to five 
years.  The Veteran indicated that he was diagnosed with 
obstructive sleep apnea in 2001 and has had some relief from 
C-PAP treatment.  He stated that he weighed 167 pounds when 
he was discharged from service and 225 pounds five years ago, 
and he weighed 250 pounds at the time of the VA examination.  
The Veteran reported that he smoked three packs a day for 
five years until quitting in 1975.  The examiner noted that 
the Veteran has a deviated septum but fairly preserved 
airflow in both nostrils.  Pulmonary function tests and X-
rays showed mild obstructive and restrictive defects and 
emphysema.  The Veteran was diagnosed with a mild, ongoing, 
persistent bronchospasm which had progressively become 
problematic over the past five years.  

The VA examiner opined that the Veteran's pulmonary condition 
is not related in any way to his in-service assault, 
including trauma to the ribs and a broken nose.  Rather, the 
examiner concluded that the Veteran's COPD was the result of 
a combination of his significant smoking history and 
significant weight gain.  Additionally, the VA examiner 
opined that the Veteran's obstructive sleep apnea is less 
likely than not caused by or related to service because such 
condition was related to multiple factors and began many 
years after discharge from service.  The examiner again 
referred to the Veteran's significant weight gain.  The Board 
notes that, although the examiner did not specifically refer 
to the Veteran's deviated septum in such analysis, he 
considered the effects of the broken nose.  It is reasonable 
to infer that he considered the effects of the deviated 
septum as a residual of the broken nose, not the broken nose 
itself, which healed long ago.

In addition to the VA examiner's opinions, one of the 
Veteran's VA treating physicians stated in December 2005 
that, based on the Veteran's report of his in-service 
assault, it is more likely than not that his broken nose 
would cause mechanical problems with breathing through the 
nostrils.  However, the physician opined that it is less 
likely that a broken nose would be related to sleep apnea.  
As with the VA examiner, it is reasonable to infer that the 
physician was referring to the effects of the Veteran's 
deviated septum, not the broken nose itself.

Considering the evidence as a whole, the Board finds that the 
Veteran is not entitled to service connection for sleep apnea 
or COPD.  As to sleep apnea, the Board notes that the Veteran 
has not claimed to have symptoms of such disorder 
continuously since service, and he was first diagnosed in 
2001.  As such, a nexus has not been established based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  The 
Veteran's VA treating physician and the January 2006 VA 
examiner both opined that it is less than likely that such 
condition is related to the Veteran's in-service assault, 
including his broken nose and resulting deviated septum.  
Significantly, the VA examiner indicated that sleep apnea was 
the result of multiple factors, including significant weight 
gain.  Such reasoning is bolstered by the fact that the 
Veteran's private physician indicated when he was diagnosed 
with sleep apnea in 2001 that weight reduction would be an 
important part of his treatment.  

As to the Veteran's COPD, he admitted at the January 2006 VA 
examination that he did not begin to develop breathing 
difficulties such as shortness of breath and wheezing until 
four or five years previously.  The VA examiner concluded 
that such symptoms were not related in any way to the 
Veteran's in-service assault but, instead, were due to a 
combination of his smoking history and weight gain.  

The Board has considered the Veteran's arguments and 
testimony that his current breathing problems are due to his 
in-service injuries, including the resulting deviated septum.  
However, the Board finds that such evidence is outweighed by 
the medical evidence of record, which accounts for the timing 
of symptoms and other contributing factors as shown by the 
Veteran's medical history.

Additionally, to the extent that the has restricted airflow 
through the nasal passages, he is already service connected 
for such symptoms based on a deviated nasal septum.

For the foregoing reasons, the Board finds that the weight of 
the evidence fails to establish a causal link between the 
Veteran's in-service injuries and his current breathing 
problems, to include sleep apnea and COPD.  As such, he is 
not entitled 











	(CONTINUED ON NEXT PAGE)
to service connection for such disabilities.  As the 
preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt doctrine is not applicable 
and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

 
ORDER

Service connection for headaches is granted.

Service connection for sleep apnea, claimed as breathing 
problems, is denied.

Service connection for COPD, claimed as breathing problems, 
is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


